DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 16, 2021.  In virtue of this amendment:
Claim 3 is cancelled;
Claim 21 is newly added; and thus,
Claims 1-2 and 4-21 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 17 is objected to because of the following informalities:  
Claim 17, in line 10, “the wall” should be changed to --the walls--
Appropriate correction is required.
Claims 18-21 are also objected as being dependent upon objected claim 17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Allowable Subject Matter
Claims 1-2 and 4-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing system comprising … “wherein the process chamber walls of the process chamber are thermally coupled to the walls of the plenum, wherein the plenum is configured to block ultraviolet radiation emanating from within the radical source chamber in a direct line of sight from the radical source chamber to the substrate holder”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 4-7 would be allowable as being dependent on claim 1).
A plasma processing system comprising … “a process chamber comprising thermally conductive walls that are physically attached to the plenum at the rim, wherein the plenum comprises openings which enable fluid flow between the process chamber and the radical source chamber by way of the radical ballast region; and a substrate holder disposed below the bottom wall of the plenum”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claims 9-16 would be allowable as being dependent on claim 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Choi et al. – US 7,732,010
Prior art Riker et al. – US 2008/0295872
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 16, 2022